Citation Nr: 1723353	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-31 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas



THE ISSUE

Entitlement to payment of a Department of Veterans Affairs (VA) clothing allowance for 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to October 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Michael DeBakey VA Medical Center (MC) in Houston, Texas.  At his request the Veteran was scheduled for a February 2017 videoconference hearing before the Board.  He failed to appear, and the hearing request is deemed to be withdrawn. 

The issues of service connection for posttraumatic stress disorder and a bilateral foot disability have been raised by the record in a May 2017 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

During 2006 the Veteran is shown to have been prescribed an orthopedic device that tends to wear or tear clothing for a service-connected disability.  


CONCLUSION OF LAW

Payment of a VA annual clothing allowance for 2006 is not warranted.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The letter informed the Veteran that if he wanted the VAMC to send information describing additional evidence he wanted it to obtain, he should contact the VAMC.  VA medical records have been obtained.  The Veteran has not identified any further evidence that could be obtained in conjunction with this claim.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In August 2006 the Veteran submitted an application for a clothing allowance.  

His VHA records show that in August 2005 he was seen to discuss the type of spinal orthoses/supports that would qualify for a clothing allowance.  It was noted that he was concerned that the corsets he wore did not qualify for a clothing allowance.  It was further noted that no recommendation for bracing was made.  In November 2005, a VA physician stated that the Veteran did not have the medical indications for the type of orthosis that would warrant a clothing allowance, and that such device should not be provided to him.  

On March 2006 VA spine examination, the Veteran related that he used a TENS unit and wore a cervical collar on occasion.  

During the period of time under consideration, service connection was established for depressive disorder; left leg phlebitis; right leg phlebitis; and scoliosis of the thoracic spine with disc herniation of L5-S1. The record shows that he received a clothing allowance from 1989 to 2005.  

Upon application therefore, an annual clothing allowance is payable to each Veteran who has a service-connected disability (that causes clothing wear), and meets further specific criteria.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810 (b).

The Veteran claims that he wears an orthopedic appliance for a service-connected disability.  The evidence fails to establish that due to a service-connected disability the Veteran wears a prosthetic or orthopedic appliance that tends to wear or tear clothing.  Notably, in August 2005, it was stated in his record that there was no recommendation for bracing, and in November 2005, a physician opined that there was no medical indication for an orthosis.  The Veteran has stated on March 2006 VA spine examination that he used a TENS unit and a cervical collar.  As his service connected disabilities do not include a cervical spine disability, any appliance he wears for such disability would not warrant a clothing allowance.  


ORDER

The appeal seeking payment of an annual VA clothing allowance for 2006 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


